ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18, 25-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, 26-28, 35 recites “the temperature within the heating apparatus”. It is not clear if this is the temperature of the pasteurization medium in the heating apparatus, or the temperature of the heating element, or the wall temperature, or some other element.
Claim 12 recites “the measured temperature of at least one of: the heating apparatus”. It is not clear if this the temperature of the pasteurizing medium, or not.
Claim 12, 35 recites the “temperature of the food”. It is not clear if this is the surface temperature, interior temperature, or some other value.
Claim 18 recites the limitation "the desired set point temperature".  There is insufficient antecedent basis for this limitation in the claim. It is not clear which set point temperature is being referred to.
Claim 25 recites “a temperature within the heating apparatus”. It is not clear if this is the temperature of the pasteurization medium, or not.
Claim 32 recites “the set point temperature of the interior of the food”. There is insufficient antecedent basis for this limitation in the claim. Also, this temperature range (ie 125.6-158F) is broader than the food product temperature range in parent claim 12 (ie 131-158F). It is not clear if the range of 131-158F is limited to just the food surface, or not. 
Claim 35 recites “the measured temperature within the heating apparatus”. There is insufficient antecedent basis for this limitation in the claim. It also is not clear if this is the temperature of the pasteurizing medium, or not.
Claim 35 recites “the food product remains at a set point temperature range within the heating apparatus and/or set point food product temperature range”. It is not clear what the difference is between these two temperature ranges.
Claim 38 recites the limitation "the loading level".  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 also recites “a loading level”. It is not clear if the loading level is the same value as “a loading level” mentioned later in the claim, or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, 17, 25-38 are rejected under 35 U.S.C. 103 as being unpatentable over Mauer et al [Pat. No. 6,080,437] in view of Weng [Pat. No. 6,410,066] and McGuckian [Pat. No. 3,966,980].
Mauer et al teach a method for pasteurizing meat products (title) by subjecting the meat to a single pasteurization step in a heating device at a dry bulb temperature of 200° or less (Figure 1, #17; column 7, line 29), conveying the meat on a conveyor through the heating chamber for 45-50 minutes until pasteurized (Figure 1, #61; column 7, line 36), the heating chamber using dry air, 100% steam, and/or a mixture of dry and steam (column 7, line 34), chilling and freezing the pasteurized meat to a temperature of 0°F or less (Figure 1, #70, 75; column 8, lines 1-23), a marinating station for flavoring the meat before pasteurization (Figure 1, #13), and the meat juices dripping onto meat below (column 7, lines 22-26). 
Mauer et al do not explicitly recite parameters including the heating temperature and conveyor speed (claim 12), measuring the initial food temperature and heating temperature (claim 12, 35), monitoring the conveyor speed, heating temperature, food temperature, and/or initial food temperature (claim 12, 35), modelling a pathogen lethality for the food and determining if the food is heated for the correct time and temperature (claim 12, 35), rectifying 
as well as a heating temperature and food temperature of 131-158°F (claim 12, 35), applying heat to color/flavor the food (claim 15, 17), the heating temperature being 135-140F, 140-145F, or 145-150F (claim 26-28), the maximum food temperature being 151F, 149F, or 140F (claim 29-31), and a set-point food interior temperature 125.6-158F (claim 32).
Weng teaches a method for administering and providing on-line handling of deviations in a continuous oven cooking process (title) by heating food in a heating chamber using humidified air (Figure 1, #102; column 4, line 17), the heating achieving a targeted lethality for pathogens (column 1, lines 42-47; column 3, line 5), a conveyor for foods in the chamber (Figure 1, #107), modelling pathogen lethality in the food (column 7, lines 42 to column 8, line 40), measuring and monitoring the initial food temperature (Figure 1, #117), measuring and monitoring the chamber temperature, air velocity, and relative humidity (Figure 1, #113-1, 2, 3; 114-1, 2, 3; 115-1, 2, 3), measuring and monitoring the conveyor speed (Figure 1, #116), measuring the food size or loading level (column 6, lines 59-64), inputting the target lethality of pathogens (column 7, line 14), determining if the food is sufficiently pasteurized by determining if the food has been heated to a sufficient temperature and time (column 9, lines 4-21), rectifying deviant parameters such as temperature, air velocity, and/or relative humidity by altering them (column 9, lines 22-36, 55-65), and segregating or diverting any foods which have not been sufficiently heated (column 10, lines 1-8).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed modelling, monitoring, measuring, and other control aspects into the invention of Mauer et al, in view of Weng, since both are directed to methods of continuously heating food products to achieve a targeted pathogen lethality, since Mauer et al already included a conveyor and heating chamber, since food heating systems commonly included modelling pathogen lethality in the food (column 7, lines 42 to column 8, line 40), measuring and monitoring the initial food temperature (Figure 1, #117), measuring and monitoring the chamber temperature, air velocity, and relative humidity (Figure 1, #113-1, 2, 3; 114-1, 2, 3; 115-1, 2, 3), measuring and monitoring the conveyor speed (Figure 1, #116), measuring the food size or loading level (column 6, lines 59-64), inputting the target lethality of pathogens (column 7, line 14), determining if the food is sufficiently pasteurized by determining if the food has been heated to a sufficient temperature and time (column 9, lines 4-21), rectifying deviant parameters such as temperature, air velocity, and/or relative humidity by altering them (column 9, lines 22-36, 55-65), and segregating any foods which have not been sufficiently heated (column 10, lines 1-8) as shown by Weng, and since these control features would have enabled more accurate and precise control over the process of Mauer et al and prevented any potentially unsafe food items from being sent to the consumer.
McGuckian teaches a method of pasteurizing food (column 1, line 5) by use of an initial step of grilling or browning the food (column 4, line 6), use of a heating medium at 140-150°F for preserving beef (column 5, line 36), the natural enzymes in the beef being deactivated at a temperature of 160°F (column 5, line 59), maintaining an internal beef temperature of 145°F to continue enzymatic tenderization through the heating process (column 6, lines 2-11), and chilling the beef at 28-32°F (column 6, lines 24-41).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed temperatures into the invention of Mauer et al, in view of McGuckian, since both are directed to methods for pasteurizing food, since Mauer et al already included heating at a temperature of 200°F or less (Figure 1, #17; column 7, line 29), since foods were commonly preserved by use of a heating medium at 140-150°F for preserving beef (column 5, line 36), the natural enzymes in the beef being deactivated at a temperature of 160°F (column 5, line 59), maintaining an internal beef temperature of 145°F to continue enzymatic tenderization through the heating process (column 6, lines 2-11) as shown by McGuckian, since low temperature heating was commonly known to avoid detrimental effects which can occur during high temperature heating such as overdrying and overcooking of the exterior surface of the food, since the claimed temperatures would have been used during the course of normal experimentation and optimization procedures in the method of Mauer et al due to factors such as the size, shape, and quantity of the food; the type of food, the types and amounts of pathogens in the food, and/or the desired degree of pasteurization of the food.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed heating for coloring or flavoring to the invention of Mauer et al, in view of McGuckian, since both are directed to methods of preserving meat products, since Mauer et al already included a step for flavoring the meat with marinade (Figure 1, #13) followed by heating with humidified air (Figure 1, #17), since preserved meats were commonly subjected to an initial browning or grilling step (column 4, line 6) as shown by McGuckian, since many consumers desired foods which have been browned, and since browning the meat of Mauer et al would have provided increased consumer appeal for the product.
Claims 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mauer et al, in view of Weng and McGuckian, as applied above, and further in view of Liebermann [Pat. No. 5,189,948].
Mauer et al, Weng, and McGuckian teach the above mentioned concepts. Mauer et al do not explicitly recite preheating the food with microwave radiation (claim 16), collecting liquid, heating it to at least 118.4°F, and applying it to the food (claim 18). Liebermann teaches a low temperature cooking system comprising a microwave pre-heater (Figure 1, #38), a spiral cooking conveyor (Figure 1, #16), collecting liquids in a container with a heater (Figure 1, #28, 32), heating the liquid to a temperature of up to 200-205F (column 4, line 60), and applying the heated liquids to the food (Figure 1, #34; Figure 3, #27). It would have been obvious to one of ordinary skill in the art to incorporate the claimed microwave pre-heating and liquid application into the invention of Mauer et al, in view of Liebermann, since both are directed to systems for heating foods in high humidity environments, since Mauer et al already included pre-treatments such as marinade, massaging, and flipping (Figure 1, #13-16), since food products were commonly pre-heated with microwave radiation (Figure 1, #38) as shown by Liebermann, since pre-heating would have reduced the amount of heating required in the pasteurization chamber of Mauer et al, since Mauer et al already included the liquid dripping onto the food in the pasteurization chamber (Figure 1, #61), since food heating systems commonly included the collection, heating, and application of liquids in the heating chamber as shown by Liebermann, and since this would have ensured that the meat of Mauer et al was not too dry after pasteurization.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-18, 25-38 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792